Citation Nr: 0735764	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a lung disability. 

2. Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder before June 14, 2004, and 
an initial rating higher than 70 percent from June 14, 2004. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1965 to August 1969 and from July 1971 to July 1973.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2003 and January 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  While on appeal, in a rating decision in August 2006, 
the RO increased the rating for post-traumatic stress 
disorder to 70 percent from June 14, 2004.  As the veteran 
appealed the initial 50 percent rating, the Board has styled 
the claim for increase as shown on the first page of this 
decision. 

The claim of service connection for a lung disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Since the effective date of the grant of service connection 
and before June 14, 2004, post-traumatic stress disorder did 
not produce occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, under the General Rating Formula 
for Mental Disorders and the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV do 
not approximate or equate to a 70 percent rating under the 
General Rating Formula for Mental Disorders; from June 14, 
2004, post-traumatic stress disorder does not result in total 
social impairment due to impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance and minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.




CONCLUSION OF LAW

Since the effective date of the grant of service connection 
and before June 14, 2004, the criteria for an initial rating 
higher than 50 percent for post-traumatic stress disorder 
have not been met; and from June 14, 2004, the criteria for 
an initial rating higher than 70 percent for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2003, in December 2004, and in March 
2006.  The veteran was notified of the evidence needed to 
substantiate the claim for increase, namely, that the 
disability has gotten worse.  The veteran was notified that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
authorizes VA to obtain private medical records on his 
behalf.  The veteran was asked to submit any evidence that 
would include that in his possession.  The notice included 
the degree of disability assignable and the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the veteran was provided 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in September 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records and 
afforded the veteran VA examinations.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the appellant is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

On initial VA examination in August 2003, the veteran 
complained of nightmares, flashbacks, avoidance of reminders 
of Vietnam, sleep disturbance, problems controlling anger, 
depression, despair, guilt, and suicidal ideation.  He stated 
that he has worked for about 10 companies and he was 
currently working a job he has held for ten years.  He 
indicated that in 1984 he remarried his first wife, who was 
now suffering from cancer, that he saw some family members 
daily as they lived close by, but he did not have friends.  

On mental status examination, the examiner described the 
veteran as well-groomed.  The veteran's speech was normal.  
There was no thought disorder.  Affect was full range.  He 
denied suicidal or homicidal ideation.  He was oriented. 
Insight and judgment were intact.  The examiner commented 
that the veteran's symptoms caused significant impairment in 
social and occupational functioning. The diagnosis was post-
traumatic stress disorder, and the Global Assessment of 
Functioning (GAF) score was 55.  

VA records from May 2003 to May 2005 disclose that the 
veteran was followed about every three months for symptoms of 
post-traumatic stress disorder.  The GAF scores ranged from 
40 to 55.  In May 2005, it was noted that the veteran's wife 
had died in March 2005.  

In March 2006, the veteran's employer reported that the 
veteran quit in February 2005, but he was entitled to 
retirement benefits. 

VA records from June 2005 to August 2006 disclose that the 
veteran was seen four times.  When reported the GAF score was 
45. 

On VA examination in June 2006, the veteran complained of 
anger, nightmares, anger, and a dislike of crowds.  It was 
noted that the veteran had resigned from his job after his 
wife died because he was not ready to go back to work, that 
he was receiving retirement benefits, and that he had not 
tried to go back to work since his last job.  On mental 
status examination the veteran was very dramatic in his 
presentation, which was somewhat irrelevant.  He was alert 
and fully oriented.  His mood was normal. Concentration was 
described as fair.  He complained of weekly panic episodes 
during which he had palpitations and breathing difficulties.  
He described himself as suspicious and that he had 
obsessional rituals such as checking doors.  His thinking was 
disorganized but judgment and abstract thinking were not 
impaired.  Memory was mildly impaired with problems 
forgetting names, directions, and recent events.  

The examiner commented that the veteran had difficulty 
establishing and maintaining effective work and social 
relationships.  Also, the examiner stated that the veteran 
had difficulty understanding complex commands, but not simple 
commands and that the veteran was not a danger to himself or 
others.  The GAF was 60. 

Law and Regulations

A disability rating is based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Post-traumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.

The criteria for the next higher rating, 70 percent rating, 
are: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are total occupational 
or social impairment due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.

The Global Assessment of Function (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness. GAF scores 
ranging from 31 to 40 reflect major impairment in several 
areas, such as work, family relationships, judgment, 
thinking, and mood (e.g., avoids friends, neglects family, 
and is unable to work).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning.  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective. Fenderson 
v. West, 12 Vet. App. 119 (1999).




Analysis 

A Rating Higher than 50 percent before June 14, 2004

On the basis of VA examination in 2003 and VA records, 
covering the period from 2003 to 2004, the criteria for the 
next higher rating, 70 percent, have not been met as there is 
no evidence of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

As for the symptoms of post-traumatic stress disorder 
associated with the diagnosis in DSM-IV, but not listed in 
Diagnostic Code 9411, the severity of the symptoms did not 
more nearly approximate or equate to the level of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood required for a 70 percent rating.

Although the GAF scores ranged from 40 to 55, a GAF score is 
but one factor to be considered and the number of the GAF 
score is not dispositive of the rating assigned.  A GAF score 
of 40, for instance, suggests that the veteran is unable to 
work, which is not shown in the record as the veteran worked 
until February 2005.  Also a GAF score in the range of 41 to 
50 suggests that the veteran is unable to keep a job.  The 
record shows that the veteran worked for the same employer 
from about 1991 to 2005.  And any occupational impairment 
before June 2004 is not shown to be due to obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene, which are the criteria 
for a 70 percent rating.  GAF scores over 51 suggest at most 
moderate symptoms, such as a flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends, 
conflicts with peers or co- workers), which are encompassed 
in the rating of 50 percent, that is, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships). 

After a review of all the evidence, the Board concludes that 
from the effective date of service connection and before June 
14, 2004, the findings do not establish that the veteran met 
the criteria for a 70 percent rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A Rating Higher than 70 percent from June 14, 2004

On the basis of VA examination in 2006 and VA records, 
covering the period from June 2004 to August 2006, the 
criteria for the next higher rating, 100 percent, have not 
been met as there is no evidence of total occupational or 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name. 

As for the symptoms of post-traumatic stress disorder 
associated with the diagnosis in DSM-IV, but not listed in 
Diagnostic Code 9411, the severity of the symptoms did not 
more nearly approximate or equate to the level of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name; required for a 
100  percent rating.

Although the GAF scores ranged from 40 to 60, a GAF score is 
but one factor to be considered and the number of the GAF 
score is not dispositive of the rating assigned.  GAF scores 
of in the range of 40 to 50 suggests that the veteran is 
unable to work or hold a job.  The record shows that the 
veteran worked until February 2005.  From February 2005, the 
RO granted the veteran a total disability rating for 
compensation based on individual unemployability.  And any 
occupational impairment from June 2004 is not shown to be due 
to total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, which 
are the criteria for a 100 percent rating.  

GAF scores over 51 suggest at most moderate symptoms, which 
are encompassed in the rating of 70 percent.  As for the 
symptoms of post-traumatic stress disorder associated with 
the diagnosis in DSM-IV, but not listed in Diagnostic Code 
9411, the severity of the symptoms did not more nearly 
approximate or equate to the level of total occupational and 
social impairment required for a 100  percent rating

After a review of all the evidence, the Board concludes that 
from June 14, 2004, the findings do not establish that the 
veteran meets the criteria for a 100  percent rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder before June 14, 2004, and an initial rating 
higher than 70 percent from June 14, 2004, is denied.




REMAND

The veteran has lung disease diagnosed as bilateral 
interstitial fibrosis consistent with pneumoconiosis.  X-rays 
reveal pleural plaquing consistent with asbestos-related 
pleural disease.  

The veteran contends that his lung disease is a result of his 
exposure to asbestos and other substances while serving in 
the Navy as a jet mechanic. 

On VA examination in March 2005, the examiner expressed the 
opinion that the veteran's lung disease was as likely to be 
due to occupational exposure.  It is unclear from the 
examination to what extent the veteran's lung disease may be 
related to his duties as a jet mechanic during service as 
opposed to his post-service occupations. 

Further clarification of the etiology of the veteran's lung 
disease is necessary prior to further appellate consideration 
of the veteran's claim.  Accordingly, the case is REMANDED 
for the following action:

1. Arrange to have the claims file 
returned to the physician who conducted 
the VA examination in March 2005 at the 
Houston VA Medical Center.  The 
examiner is asked to express an opinion 
on whether it is at least as likely as 
not that the veteran's lung disease is 
due to the veteran's duty as an 
aircraft mechanic during service or 
otherwise related to service as opposed 
to the veteran's post-service 
occupations.  

If the same examiner is not available, 
arrange for the file be reviewed by 
another physician. 





2. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


